DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
A.	Applicant’s election without traverse of Group I in the reply filed on 8/8/22 is acknowledged. Therefore, this restriction is deemed proper and is made FINAL.

B.	Claims 1-20 are pending. Claims 9, 10 and 15-20 are withdrawn as being drawn to non-elected inventions. Claims 1-8 and 11-14 are the subject of this Office Action.

C.	Sengsayadeth et al., cited under 35 USC 112(a) is available online. However, if Applicants are unable to obtain it, they may contact the Examiner for a copy.




2. Specification
A.	Though not incorrect, it is suggested in paragraph [00122] that the number “28” be spelled out, as this is the more common practice when numbers appear at the beginning of a sentence.

B.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

C.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
D.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

E.	The use of, at least, the terms Guava® easyCyteTM and FloJoTM (paragraphs [0098] and [0106]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

F.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.





3. Claim Objections
A.	Claims 1-8 and 11-14 are objected to since, for example, in claim 1, “antigen binding” should be hyphenated.

B.	Claims 5-7 are objected to since it is unclear why the term “fragment” is capitalized.




4. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 12 and 13 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for pharmaceutical compositions comprising the CARs enabled under paragraph A of this section which can treat cancer, does not reasonably provide enablement for those which can prevent cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
Though the claims are not drawn to methods of treating or preventing cancer, the claims are being viewed as in intended use. In this sense, the breadth of the claims is excessive with regard to claiming pharmaceutical compositions able to prevent cancer. Applicants provide no guidance or working examples of any pharmaceutical composition which can prevent cancer (i.e. cancer will not occur in 100% of the subjects/patients administered this composition). Furthermore, it is not predictable to one of ordinary skill in the art how to make a composition which is able to prevent cancer in all subjects/patients. Currently, the state of the art only shows that non-Hodgkin lymphoma, B-cell acute lymphoblastic leukemia, and multiple myeloma are the only cancers treatable with CAR T cell therapy (Sengsayadeth et al.).
Furthermore, with regard to treatment, the scope is also broad since, while various cancer antigens are known, it is noted that CARs which bind only one of two cancer antigens, CD19 and BCMA, have been approved for therapeutic use (see the cancer.gov website cited on the PTO-892).

These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.





5. Claim Rejections - 35 USC § 112(a) – written description
	No rejection is being made over claims 1-8 and 11-14 regarding the breadth or written description of antigen-binding domains to TRAIL or FOLR1 since numerous antibodies are described in the prior art (see, for example (see link to the Biocompare websites on the PTO-892).






6. Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The issue with claim 7 is that, in itself, there is no issue. However, it brings into question the structure of the CAR(s) of other claims since CARs are known to comprise an intracellular signaling domain. In other words, this implies that, for example, the CAR of claim 1 does not comprise such a domain, leaving only the antigen-binding domain and perhaps a transmembrane domain. Clarification is requested. Otherwise, a rejection under 35 USC 112(a), regarding scope of enablement, may be warranted for claims 1-6 and 11-14.



7. Conclusion
A.	Claims 7, 12 and 13 are not allowable.

B.	Claims 1-6, 8, 11 and 14 are objected to, but are otherwise allowable.




Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647